465 F.3d 169
TEXAS MEDICAL ASSOCIATION INSURANCE TRUST, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 05-51619.
United States Court of Appeals, Fifth Circuit.
September 13, 2006.

Cynthia E. Messersmith, U.S. Dept. of Justice, Tax Div., Dallas, TX, Michael L. Cook (argued), Gary Elliot Zausmer, Jenkens & Gilchrist, Austin, TX, for Plaintiff-Appellant.
Steven W. Parks (argued), Jonathan S. Cohen, U.S. Dept. of Justice, Tax Div. App. Section, Washington, DC, Louise P. Hytken, U.S. Dept. of Justice, Tax Div., Dallas, TX, for U.S.
Appeal from the United States District Court for the Western District of Texas; Lee Yeakel, Judge.
Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:


1
Taxpayer Texas Medical Association Insurance Trust appeals the district court's summary judgment dismissal of its claim for refund based on the deductibility of premium expenses against proceeds from the sale of stock it received as the result of the demutualization of the Prudential insurance company, pursuant to 26 U.S.C. § 277(a). For the reasons stated in the district court's opinion, Texas Med. Ass'n Ins. Trust v. United States, 391 F. Supp. 2d 529 (W.D.Tex.2005), the judgment is affirmed.


2
AFFIRMED.